DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 in lines 11-14 the limitation “a bonding region is formed, where contact surface directly contacts the circuit board and that extends continuously in the first direction in front of the light-emitting diodes and is adjacent to the light emitting diodes in a direction perpendicular to the first direction” this is indefinite in that it is unclear what the limitations “extends the contact surface directly contacts the circuit board, wherein the contact surface extends continuously in the first direction in front of the light-emitting diodes and is adjacent to the light emitting diodes in a direction perpendicular to the first direction”
Claims 10-15 are rejected due to their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 12, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Edamitsu et al. (US Pub. 20190094614 and hereafter Edamitsu) in view of Roberts et al. (US Pub. 20100245702 and hereafter Roberts).
As per claim 1, Edamitsu teaches (in figures 1-5) a backlight assembly, comprising: a light guide plate (15) that includes an incidence surface (15a); ant a light source unit (12 and 14) that emits light through a light emitting surface (14a) toward the incidence surface; wherein the light source unit comprises a light source (collection of LEDs 14) and a circuit board (12) that are electrically connected to each other (through solder 13), the light source is disposed on the circuit board and comprises a plurality of light-emitting diodes (14) that are arranged in a first direction (horizontal direction as shown in figure 4), the circuit board extends in the first 
Edamitsu does not teach that the circuit board and the light guide plate are in direct contact with each other. 
However, Roberts teaches (in figures 4a-4b) connecting a circuit board (40) to a light guide plate (30) by bringing the circuit board and the light guide plate into direct contact and laser welding the circuit board and the light guide plate together to form a bonding region (CA-4) of mixed material comprising a material from the circuit board and a material from the light guide plate in order to provide robust fixation without adding thickness to the assembly (see paragraphs 41-45 and 67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Edamitsu such that the fixing member is replaced with a mixed material weld formed by laser welding. 
The motivation would have been to provide robust fixation without adding thickness to the assembly as taught by Roberts (see paragraph 43).
As per claim 2, Edamitsu in view of Roberts teaches that the contact surface (a portion of surface 15c overlapping one of the fixing members 16 in Edamitsu as modified by Roberts to be a welded regions) is a portion of a rear surface (15c) of the light guide plate (15) that is perpendicular to the incidence surface.
Edamitsu in view of Roberts does not specifically teach that a width of the contact surface in a second direction that crosses the first direction ranges from 10 µm to 100 µm.
However, the width of the contact surface is a result-effective variable. In that, if the width is too small the bonding strength will be reduced and will not provide robust mechanical connection and if the width is too large the light emission efficiency will be reduced as taught by Edamitsu (see paragraph 47).  
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed set the width of the contact surface in a second direction that crosses the first direction ranges to be 10 µm to 100 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
	As per claim 7, Edamitsu in view of Roberts teaches that the bonding region (a portion of surface 12a which includes and linearly connects areas contacting adhesive blocks 16 as modified by Roberts to be welded regions) has one of a stripe shape that includes a line shape (by definition).
As per claim 8, Edamitsu teaches (in figures 1-5) a backlight assembly, comprising: a light guide plate (15) that includes an incidence surface (15c); ant a light source unit (12 and 14) that emits light through a light emitting surface (14a) toward the incidence surface; wherein the light source unit comprises a light source (collection of LEDs 14) and a circuit board (12) that 
Edamitsu does not teach that the circuit board and the light guide plate are in direct contact with each other. 
However, Roberts teaches (in figures 4a-4b) connecting a circuit board (40) to a light guide plate (30) by bringing the circuit board and the light guide plate into direct contact and laser welding the circuit board and the light guide plate together to form a bonding region (CA-4) of mixed material comprising a material from the circuit board and a material from the light guide plate in order to provide robust fixation without adding thickness to the assembly (see paragraphs 41-45 and 67).

The motivation would have been to provide robust fixation without adding thickness to the assembly as taught by Roberts (see paragraph 43).
As per claim 9, Edamitsu teaches (in figures 1-5) a display device, comprising: a light guide plate (15) that includes an incidence surface (15a); and a light source unit (12 and 14) that emits light to the incidence surface, wherein the light source unit comprises a light source (collection of LEDs 14) and a circuit board (12) that are electrically connected to each other (through solder 13), the light source is mounted on the circuit board and comprises a plurality of light-emitting diodes (14) that are arranged in a first direction (horizontal direction as shown in figure 4), at least a portion of the light guide plate is in contact (through fixing member 16) with the circuit board at a contact surface (a portion of surface 15c overlapping one of the fixing members 16), and the contact surface is spaced apart from the light source; and a bonding region (a portion of surface 12a which includes and linearly connects areas contacting adhesive blocks 16) is formed where the contact surface contacts the circuit board, wherein the contact surface extends continuously in the first direction in front of the light emitting diodes and is adjacent to the light emitting diodes in a direction (vertical direction as shown in figure 4) perpendicular to the first direction, wherein an entirety of the contact surface directly contacts a fixing member (16) attached to the circuit board with no gaps in the contact surface.
Edamitsu does not specifically teach that the bonding region is formed where the portion of the light guide plate directly contacts the circuit board and formed of a mixed material comprising a material from the circuit board and a material from the light guide plate.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Edamitsu such that the fixing member is replaced with a mixed material weld formed by laser welding. 
The motivation would have been to provide robust fixation without adding thickness to the assembly as taught by Roberts (see paragraph 43).
As per claim 12, Edamitsu in view of Roberts teaches that the contact surface (a portion of surface 15c which includes and linearly connects areas contacting adhesive blocks 16 in Edamitsu as modified by Roberts to be welded regions) is a portion of a rear surface (15c in Edamitsu) of the light guide plate (15 in Edamitsu) that is perpendicular to the incidence surface (15a in Edamitsu).
As per claim 13, Edamitsu teaches (in figures 1-5) a display device, comprising: a light guide plate (15) that includes an incidence surface (15c); and a light source unit (12 and 14) that emits light to the incidence surface, wherein the light source unit comprises a light source (collection of LEDs 14) and a circuit board (12) that are electrically connected to each other (through solder 13), the light source is mounted on the circuit board and comprises a plurality of light-emitting diodes (14) that are arranged in a first direction (horizontal direction as shown in figure 4), at least a portion of the light guide plate is in contact (through fixing member 16) with 
Edamitsu does not specifically teach that the bonding region is formed where the portion of the light guide plate directly contacts the circuit board and formed of a mixed material comprising a material from the circuit board and a material from the light guide plate.
However, Roberts teaches (in figures 4a-4b) connecting a circuit board (40) to a light guide plate (30) by bringing the circuit board and the light guide plate into direct contact and laser welding the circuit board and the light guide plate together to form a bonding region (CA-4) of mixed material comprising a material from the circuit board and a material from the light guide plate in order to provide robust fixation without adding thickness to the assembly (see paragraphs 41-45 and 67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Edamitsu such that the fixing member is replaced with a mixed material weld formed by laser welding. 
The motivation would have been to provide robust fixation without adding thickness to the assembly as taught by Roberts (see paragraph 43).
As per claim 15, Edamitsu teaches (in figures 1-5) at least one optical sheet (19 and 20) disposed on the light guide plate, and a reflection sheet (21) disposed below the light guide plate.
As per claim 16, Edamitsu teaches (in figures 1-5) a method of fabricating a backlight assembly (10), comprising: providing a circuit board (12); providing a light source unit (collection of LEDs 14) on the circuit board, wherein the light source unit comprises a plurality of light sources (LEDs 14) spaced apart in a first direction (horizontal direction as shown in figure 4); providing a light guide plate (15) on the circuit board adjacent to the light source unit; and forming a bonding region (a portion of surface 12a which includes and linearly connects areas contacting fixing members 16) between the light guide plate and the circuit board, wherein the bonding region is formed along an imaginary line that extends in the first direction in front of the light sources and is adjacent to the light emitting diodes in a direction perpendicular to the first direction wherein the circuit board and the light guide plate are in contact (through adhesive 16) on the bonding region in a contact surface (a portion of surface 15c overlapping one of the fixing members 16) that is spaced apart from the light source and extends continuously along the first direction, wherein an entirety of the contact surface directly contacts a fixing member (16) attached to the circuit board with no gaps in the contact surface.
Edamitsu does not teach forming the bonding region using a laser beam where the circuit board and the light guide plate are in direct contact with each other. 
However, Roberts teaches (in figures 4a-4b) connecting a circuit board (40) to a light guide plate (30) by bringing the circuit board and the light guide plate into direct contact and laser welding the circuit board and the light guide plate together to form a bonding region (CA-4) of mixed material comprising a material from the circuit board and a material from the light 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Edamitsu such that the fixing member (16) is replaced with a mixed material weld formed by laser welding. 
The motivation would have been to provide robust fixation without adding thickness to the assembly as taught by Roberts (see paragraph 43).
As per claim 17, Edamitsu in view of Roberts teaches that forming a bonding region (a portion of surface 12a which includes and linearly connects areas contacting adhesive blocks 16 in Edamitsu as modified by Roberts to be welded regions) comprises irradiating the laser beam vertically through the light guide plate and into at least a portion of the circuit board (see paragraphs 41-45 and 67 in Roberts).
Claim 3, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Edamitsu et al. (US Pub. 20190094614 and hereafter Edamitsu) and Roberts et al. (US Pub. 20100245702 and hereafter Roberts) as applied to claims 1 and 9 respectively above and in further view of Oh et al. (US Pub. 20150131028 and hereafter Oh).
As per claim 3, Edamitsu teaches (in figures 1-5) that the light guide plate (15) is formed of transparent material (paragraph 31). 
Edamitsu does not specifically teach that the light guide plate is formed of glass.
However, Oh teaches (in figure 2) forming a light guide plate (120) out of glass to provide smaller expansion rate with respect to moisture and temperature (paragraph 49).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the light guide plate in Edamitsu out of glass. 

As per claim 10, Edamitsu teaches (in figures 1-5) that the light guide plate (15) is formed of transparent material (paragraph 31). 
Edamitsu does not specifically teach that the light guide plate is formed of glass.
However, Oh teaches (in figure 2) forming a light guide plate (120) out of glass to provide smaller expansion rate with respect to moisture and temperature (paragraph 49).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the light guide plate in Edamitsu out of glass. 
The motivation would have been to provide smaller expansion rate with respect to moisture and temperature as taught by Oh (paragraph 49).
As per claim 14, Edamitsu teaches (in figures 1-5) that the planar illumination device (10) is used as a backlight for a liquid crystal display (paragraph 18). 
Edamitsu does not specifically teach a display panel disposed on the backlight assembly that receives light from the backlight assembly, wherein the display panel comprises a first substrate, a second substrate that faces the first substrate, and a liquid crystal layer interposed between the first and second substrates.
However, Oh teaches (in figure in figure 12) providing a display panel (510) disposed on a backlight assembly that receives light from the backlight assembly, wherein the display panel comprises a first substrate (511), a second substrate (512) that faces the first substrate, and a liquid crystal layer interposed between the first and second substrates (paragraph 102).
It would have been obvious to one of ordinary skill in the art at the time of filing to include the display panel from Oh on the backlight assembly of Edamitsu. 
. 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Edamitsu et al. (US Pub. 20190094614 and hereafter Edamitsu), Roberts et al. (US Pub. 20100245702 and hereafter Roberts), and Oh et al. (US Pub. 20150131028 and hereafter Oh) as applied to claim 3 above and in further view of Son et al. (US Pub. 20160216436 and hereafter Son).
As per claim 4, Edamitsu teaches (in figures 1-5) that the circuit board (12) comprises a base substrate (12) and a circuit layer (“wiring pattern” see paragraph 27) on the base substrate.
Edamitsu does not specifically teach that the base substrate is formed of a conductive material.
However, Son teaches (in figure 5) forming a circuit board (311) such that it comprises in sequence base substrate (311L1) formed of a conductive material (paragraph 88), an insulating layer (311L2), and a circuit layer (311L3). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the circuit board in Edamitsu to include the layers as taught by Son. 
The motivation would have been to provide heat transfer away from the light sources as taught by Son (paragraphs 89).
As per claim 5, Edamitsu in view of Roberts teaches that the bonding region (a portion of surface 12a which includes and linearly connects areas contacting adhesive blocks 16 in Edamitsu as modified by Roberts to be welded regions) is formed of a mixed material comprising a material from the circuit board and a material from the light guide plate (see paragraphs 41-45 in Roberts).
As per claim 6, Edamitsu in view of Roberts and Son teaches that the plurality of light-emitting diodes (14 in Edamitsu) are mounted on the circuit layer (“wiring pattern” see paragraphs 27-29 in Edamitsu corresponding to 311L3 in Son).
Claims 11 rejected under 35 U.S.C. 103 as being unpatentable over Edamitsu et al. (US Pub. 20190094614 and hereafter Edamitsu) and Roberts et al. (US Pub. 20100245702 and hereafter Roberts) as applied to claim 9 above and in further view of Son et al. (US Pub. 20160216436 and hereafter Son).
As per claim 11, Edamitsu teaches (in figures 1-5) that the circuit board (12) comprises a base substrate (12) and a circuit layer (“wiring pattern” see paragraph 27) on the base substrate.
Edamitsu does not specifically teach that the base substrate is formed of a conductive material.
However, Son teaches (in figure 5) forming a circuit board (311) such that it comprises in sequence base substrate (311L1) formed of a conductive material (paragraph 88), an insulating layer (311L2), and a circuit layer (311L3). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the circuit board in Edamitsu to include the layers as taught by Son. 
The motivation would have been to provide heat transfer away from the light sources as taught by Son (paragraphs 89).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Edamitsu et al. (US Pub. 20190094614 and hereafter Edamitsu) and Roberts et al. (US Pub. 20100245702 and hereafter Roberts) as applied to claim 16 above an in further view of Son et al. (US Pub. 20160216436 and hereafter Son) and Lee et al. (US Pub. 20080180626 and hereafter Lee).
As per claim 18, Edamitsu does not specifically teach that providing the circuit board comprises sequentially depositing an insulating layer and a circuit layer on a conductive substrate, wherein the insulating layer and the circuit layer expose a portion of the conductive substrate, and the insulating layer electrically separates the conductive substrate from the circuit layer.
However, Son teaches (in figure 5) forming a circuit board (311) such that it comprises in sequence base substrate (311L1) formed of a conductive material (paragraph 88), an insulating layer (311L2), and a circuit layer (311L3) such that the insulating layer electrically separates the conductive substrate from the circuit layer. 
Lee teaches (in figure 4) exposing a portion (portion overlapping 352) of a substrate (51) at a bonding region (352) from an insulating layer (35) and a circuit layer (512 and 513) in order to increase the bonding strength (paragraph 63).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the circuit board in Edamitsu to include the layers as taught by Son and to expose the base substrate at the bonding region. 
The motivation to include the layers taught by Son would have been to provide heat transfer away from the light sources as taught by Son (paragraphs 89). The motivation to expose the base substrate at the bonding region would have been to increase the bonding strength as taught by Lee (paragraph 63)
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edamitsu et al. (US Pub. 20190094614 and hereafter Edamitsu) and Roberts et al. (US Pub. 20100245702 and hereafter Roberts) as applied to claim 9 above an in further view of Blum et al. (US Pub. 20130211516 and hereafter Blum).
As per claim 19, Edamitsu in view of Roberts does not specifically teach that the laser beam is a femto-second laser beam.
	However, Blum teaches using a femtosecond laser beam to perform welding (paragraphs 50-51). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to use a femtosecond laser beam to perform the welding. 
	The motivation would have been to provide better control over the amount and time of energy delivered. 
As per claim 20, Edamitsu in view of Roberts teaches that the bonding region (a portion of surface 12a which includes and linearly connects areas contacting adhesive blocks 16 in Edamitsu as modified by Roberts to be welded regions) is formed by melting at least a portion of the light guide plate and at least a portion of the circuit board using the laser beam (see paragraphs 41-45 and 67 in Roberts).
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited references fail to teach a contact surface wherein an entirety of the contact surface directly contacts the circuit board with no gaps in the contact surface. This argument is unpersuasive. As shown in the rejection above both Edamitsu and Roberts teach contact surfaces, which correspond to individual fixing elements 16 in Edamitsu and individual bonding regions CA-4 in Roberts, that are continuous structures without gaps. Applicant’s argument is therefore unpersuasive and the claims are rejected as shown above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871